Order entered October 2, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00832-CR

                             ALONZO GRAYSON, JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-81500-2012

                                            ORDER
       The issues asserted by appellant Alonzo Grayson, Jr. in this appeal include a complaint

respecting the trial court’s denial of a motion to suppress a May 16, 2012 non-custodial

statement made to police by appellant that appellant contends was involuntary. The appellate

record in this case shows the trial court ruled on the voluntariness of that statement, but did not

“enter an order stating its conclusion . . . along with the specific finding of facts upon which the

conclusion was based” as required by article 38.22, section 6, of the Texas Code of Criminal

Procedure. TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (West Supp. 2013); see Vasquez v.

State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (concluding “written findings are required in

all cases concerning voluntariness,” even when “neither party requested written findings at any

level of the proceedings”); see also Oursbourn v. State, 259 S.W.3d 159, 171 (Tex. Crim. App.
2008) (section 6 of article 38.22 “applies to both an accused’s custodial and non-custodial

statements”).

        On this Court’s own motion, we ORDER the trial court to (1) prepare a written order and

findings of fact in accordance with article 38.22, section 6, and (2) transmit a supplemental

record containing the order and findings of fact to this Court by November 3, 2014.

        We ABATE this appeal to allow the trial court to comply with this order. The appeal

shall be reinstated without further order of this Court on November 3, 2014, or when the

supplemental record containing the order and findings of fact is received in this Court, whichever

is earlier.

                                                    /s/     DOUGLAS S. LANG
                                                            JUSTICE